Citation Nr: 1729060	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for a mid-back condition.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2003 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a mid-back condition and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have sensorineural hearing loss (SNHL) in his right ear. 

2.  The Veteran does not have a current diagnosis of visual problems.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted because the Veteran does not have a current disability under VA standards for hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385  (2016).  

2.  The criteria for entitlement to service connection for visual problems have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The evaluation of evidence generally involves a three-set inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Right Ear Hearing Loss

Legal Criteria

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.

Analysis

The Veteran had a hearing test upon entrance into the military in February 2003.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
00
00

The Veteran had another audiogram test in July 2003.  The pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5

The Veteran had another audiogram test in November 2006.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5

The Veteran had another audiogram in February 2008.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15

The Veteran's speech discrimination score using the Maryland CNC word list for his right ear was 100 percent.

The Veteran had another audiogram in June 2013.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20

The Veteran's speech discrimination score using the Maryland CNC word list for his right ear was 96 percent.

The Veteran had another audiogram in October 2015.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
10

The Veteran's speech discrimination score using the Maryland CNC word list for his right ear was 96 percent.

The Veteran's hearing examinations indicate that the Veteran does not have hearing loss for VA purposes. 38 C.F.R. § 3.385.  In the absence of proof of a present disability, there is no valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show hearing loss for VA purposes, service connection is not warranted for this disorder.

While the Board notes that the Veteran states he experienced some noise exposure during active duty service, as there is no current disability for VA purposes, there can be no link between the in-service exposure and a current disability.

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements with regard to the issue of entitlement to service connection for right ear hearing loss and finds that the Veteran does not have a current hearing disability in his right ear.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).




IV.  Vision Disability

The Veteran claims that he has visual problems and that they are a result of his time on active duty.  In a October 2004 post-deployment health assessment, the Veteran noted that during his deployment he experienced dimming of vision, like the lights were going out.  In an August 2007 statement, the Veteran stated that he believed his eye condition began while in service.  In a February 2008 examination, it was noted that the Veteran complained of bilateral decreased visual acuity.  In a February 2009 neuropsychology consultation, the Veteran stated that he had mild problems with blurred vision.  

The Board has reviewed the Veteran's medical records and has found no diagnosis or objective evidence of a vision disability.  In a February 2005 medical examination, the Veteran's vision was found to be normal with 20/20 vision in both eyes and the Veteran reported that he did not have any eye disorder or trouble.  In his post-deployment health assessment in January 2006, the Veteran stated that he did not have any problems with his vision.  In a doctor's note in August 2007, the examiner noted that the Veteran did not have vision loss and did not have any impairment of his eyes.  In an October 2006 annual preventative health assessment, the Veteran was noted not to need glasses or have any problems with his vision.    In February 2009 upon examination, the Veteran's pupil reaction and gross visual field assessment were all normal.  A doctor's note in January 2016 noted that an eye doctor reported the Veteran did not have glaucoma and that there were no acute findings in the Veteran's eyes.  

Although credible in his reporting, the Board finds the majority of the evidence shows that the Veteran does not have problems with his vision.  While the Veteran has described symptomatology associated with his vision, the objective medical evidence does not establish that the Veteran has a current vision disability.  Because the Veteran does not have a current vision disability, the claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a vision condition is denied.


REMAND

The Veteran is seeking service connection for his mid-back disability.  The Veteran was diagnosed with a lumbar and cervical strain in February 2008.  The Veteran has claimed that his mid-back disability is a result of his active duty service and a February 2011 examination indicates that the on-set of the Veteran's back pain started in January 2004.  In an August 2007 statement, the Veteran stated that his back condition was caused by carrying 200 pound field packs on forced marches while in the military.  In a November 2003 military medical record, the Veteran stated that he had back pain prior to the military.  In a September 2007 doctor's visit, the Veteran stated that he had been experiencing back pain for about a month.  In February 2009, the Veteran stated that he was experiencing back pain at a level of six out of ten.  In a June 2013 examination, the examiner noted that the Veteran had numerous complaints of back pain beginning in July 2004.  

In light of the Veteran's current diagnosis of cervical and lumbar strains and the lay evidence of symptoms reported by the Veteran, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the Veteran's currently diagnosed cervical and lumbar strains.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is also seeking service connection for his headaches.  The Veteran was diagnosed with cephalgia in February 2008.  The examiner noted that the Veteran stated he developed headaches of an unknown type while serving.  In an August 2007 statement, the Veteran stated that since he returned from Iraq, he had severe headaches at least twice per day.  In November 2007, the Veteran stated that during his deployment, he started having headaches on an almost daily basis.  The Veteran stated that the headaches were usually in the frontal area.  In October 2009, the Veteran stated that his headaches were interfering with his activities of daily living.  The October 2009 examiner noted that the Veteran's PTSD symptoms included headaches.  In January 2016, the Veteran was seen for pain associated with an ongoing headache.  

In light of the Veteran's current diagnosis of cephalgia and the lay evidence of symptoms reported by the Veteran, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the Veteran's currently diagnosed cephalgia.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file. 

2.  The AOJ should ask the Veteran to submit any other evidence he has regarding his cervical and lumbar strains and cephalgia symptoms.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed cervical and lumbar strains and cephalgia.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical and lumbar strains were incurred during active duty service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical and lumbar strains were aggravated by active duty service.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cephalgia was incurred during active duty service.  

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cephalgia was aggravated by active duty service.  

The examiner should provide a complete rationale for any opinion provided.

4.  After #1 - #3 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


